Citation Nr: 1718835	
Decision Date: 05/27/17    Archive Date: 06/05/17

DOCKET NO.  05-04 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for lumbosacral strain with L-5 radiculopathy prior to April 28, 2010, and in excess of 20 percent from April 28, 2010.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals on appeal of a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. At this time, jurisdiction lies with the RO in Newark, New Jersey.

In June 2010, the RO increased the rating to 20 percent, effective April 28, 2010. Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993). 

This matter was most recently before the Board in May 2014 when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected back disability has been characterized as "lumbosacral strain with L-5 radiculopathy." The claim has been remanded numerous times in order to obtain sufficient information to allow to Board to properly evaluate the extent of any neurological impairment related to the service-connected back disability, to include whether a separate rating is warranted.  Unfortunately, the development to date is still inadequate. 

Subsequent to the most recent Board remand, the Veteran underwent VA examinations in December 2014 and July 2015.  The December 2014 examination included some findings related to the lower extremity radiculopathy symptoms, but was more focused on the upper extremities.  The July 2015 examination included both orthopedic and neurological findings.  

However, following these examinations, the January 2017 supplemental statement of the case (SSOC) only addressed whether a disability evaluation was warranted for lumbar radiculopathy; omitting any discussion of the increased rating based on orthopedic findings.  

Since that examination, the United States Court of Appeals for Veterans Claims (Court), issued Correia v. McDonald, 28 Vet. App 158 (2016). In Correia the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 38 C.F.R. § 4.59.

The July 2015 examination and the examinations dated prior to this date do not include assessment of both active and passive range of motion in weight bearing and nonweight bearing. Therefore, in light of Correia, remand for a new VA examination with complete range of motion testing is necessary.

Finally, additional evidence has been added to the record since the January 2017 SSOC and must be considered on remand. 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records dated since July 2015. See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since July 2015. If no medical records are available, this should be noted in the Veteran's claims file.

2. Then schedule the Veteran for the appropriate VA examination to assess the severity of his service-connected lumbosacral strain with L-5 radiculopathy. The claims folder and all pertinent medical records should be made available to the examiner for review. All necessary diagnostic testing should be performed. The examiner must make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.

The examination must address active and passive motion, weight-bearing and nonweight-bearing information, or why such testing is not necessary. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's respective disabilities. Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc. Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.

Detailed rationale is requested for all opinions provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After conducting any other development deemed necessary, re-adjudicate the Veteran's claims. If any benefit remains denied, issue an SSOC, and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




